Citation Nr: 1805527	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for left leg numbness/radiating pain as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to June 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran initiated appeals in various other matters but did not perfect appeals in those matters following the issuance of a statement of the case (SOC); consequently, they are not before the Board.  

Pursuant to his request, the Veteran was scheduled for a videoconference in August 2017; however, he withdrew his request in correspondence received that same month.  

The Board notes that the Veteran did not timely perfect his appeal with respect to his claim of service connection for tinnitus; however, action by the Agency of Original Jurisdiction (AOJ) indicates that the submission of a timely VA Form 9 in this matter has been waived.  Accordingly, the Board accepts jurisdiction in this matter.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The issues of entitlement to service connection for frostbite of the hands, nose, face, and feet, and for a left foot disability, have been raised by the record in a February 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for a back disability and for left leg numbness/radiating pain are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is necessary.



FINDING OF FACT

The Veteran's tinnitus is reasonably shown to be related to/caused by his exposure to noise trauma in service.   


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim being decided.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor its impact on the matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran claims his tinnitus began during his active duty service as a result of noise trauma he sustained therein.  His exposure to noise trauma in service is not in dispute.

On February 2012 VA hearing loss and tinnitus examination, the Veteran initially stated that he could not remember a time when he did not have tinnitus.  However, when asked to be more specific, he stated that his tinnitus began after the military, "around the late 1960's[,] early 1970's."  The examiner opined that the Veteran's tinnitus is less likely due to service since the Veteran himself did not relate the onset of such directly to military service.  In a March 2012 supplemental opinion, a physician opined that it is at least as likely as not that the Veteran's tinnitus is related to his hearing loss as his tinnitus began after service and is often associated with hearing loss.

On April 2012 VA hearing loss and tinnitus examination, the examiner determined that the Veteran's right ear hearing loss is due to service (based on a significant threshold shift during service) but that his left ear hearing loss is not.  She further opined that the Veteran's tinnitus is less likely caused by or a result of military noise exposure since the Veteran did not relate onset of tinnitus directly to service (stating that it began years after separation) and there is no evidence to the contrary. 

On longitudinal review of the record, the Board finds that the evidence supports the Veteran's claim.  The Board notes that there is negative evidence in the record based on the Veteran's statements that his tinnitus began postservice.  However, the March 2012 VA addendum opinion provider opined that the Veteran's tinnitus is related to hearing loss; service connection for a right ear hearing loss disability was granted in an April 2012 rating decision.  Additionally, the February and April 2012 VA examiners appear to discount the Veteran's theory of causation based solely on the fact that his tinnitus began postservice.  However, this in and of itself is not a bar to service connection.  The Board finds that it is not in dispute that he has tinnitus and that he was exposed to noise trauma in service; further, he is competent to observe that he has experienced tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).   Therefore, and resolving any remaining reasonable doubt in his favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted.



ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that further development is needed for VA to fulfill its duties mandated under the VCAA for the Veteran's remaining claims.

Service Connection for a Back Disability

The Veteran states that he injured his back during service when he fell on some icy steps in the winter of 1962; he was hospitalized as a result of that injury.  He has submitted two statements from fellow service members attesting to the fact that he fell on steps during service and was hospitalized for that injury.

Although the Veteran has stated multiple times that he was hospitalized at the military base in Little Rock, Arkansas for a back injury in the winter of 1962, such hospital records have not been obtained.  On remand, an effort should be made to obtain any related in-service hospital records regarding treatment for a back injury, as hospital records are housed separately from STRs. 

Further, the record also suggests that the medical evidence associated with the record is incomplete.  The Veteran submitted two positive opinions from his private treating physicians: one dated October 1999 from Dr. Robert M. Canon and the other dated September 2011 from Dr. Donald V. Tucker, Jr.  To date, records from these two physicians have not been obtained.  Because these private treatment records are likely to contain pertinent information, they must be sought.  

Service Connection for a Left Leg Numbness/Radiating Pain

The Veteran states that his left leg numbness/radiating pain is due to his back disability.  Accordingly, the Board finds that this claim of service connection for left leg numbness/radiating pain is inextricably intertwined with his claim seeking service connection for a back disability, which is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Additionally, the Board notes that the medical records submitted to date do not contain a diagnosis of left leg numbness/radiating pain (and/or a right foot disability).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the October 1999 statement from Dr. Canon includes a statement regarding the Veteran's "persistent painful paresthesias and radiculopathy of both lower and upper extremities as a result from his fall[,] the medical records obtained thus far do not support such diagnosis.  As discussed above, the RO is instructed to obtain private treatment records from Drs. Canon and Tucker, and is also instructed to update VA treatment records to the present.

Additional Considerations

As an initial matter, the Veteran's service treatment records (STRs) appear to be incomplete.  Specifically, his electronic record includes scanned copies of the front and back of his military folders, but do not include scanned copies of the documents contained within those folders.  On remand, the RO should obtain and scan into the Veteran's electronic record all of his STRs or, alternatively, confirm that all available records have been scanned and uploaded to the Veteran's electronic record.

In an October 2013 statement, the Veteran stated that he was granted Social Security Administration (SSA) disability benefits in March 2003 due to his back injury.  To date, it does not appear that an attempt to obtain such records has been made.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must again be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following:

1. The AOJ should contact the appropriate facilities to request any inpatient or clinical records from the Air Force Base hospital in Little Rock, Arkansas, dated sometime during the winter of 1962, that pertain to treatment for a back disability following a fall.

2. The AOJ should conduct an exhaustive search for any outstanding STRs not already associated with the record. The AOJ should also contact the Veteran and ask him to submit any such records in his possession.  If no further records are available, the reasons for unavailability should be noted in the record.

3. The AOJ should obtain for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). 

4. The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran received for the disabilities on appeal, or confirm that there are no outstanding VA treatment records.

5. Following any additional development deemed necessary (to include obtaining VA examinations if necessary), the AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


